Case 2:20-cv-06759-RGK-JC Document 23-1 Filed 09/18/20 Page 1 of 8 Page ID #:410



  1 Robert W. Cohen (SBN 150310)
    Mariko Taenaka (SBN 273895)
  2 LAW OFFICES OF ROBERT W. COHEN
    A Professional Corporation
  3 1901 Avenue of the Stars, Suite 1900
    Los Angeles, California 90067
  4 Telephone: (310) 282-7586
    Facsimile: (310) 282-7589
  5 rwc@robertwcohenlaw.com
    mt@robertwcohenlaw.com
  6
    Attorneys for Plaintiff
  7 CHINA BRANDING GROUP LIMITED
    (IN OFFICIAL LIQUIDATION)
  8
  9                         UNITED STATES DISTRICT COURT
 10                          CENTRAL DISTRICT OF CALIFORNIA
 11
    CHINA BRANDING GROUP LIMITEDD Case No. 2:20-cv-06759 RGK (JCx)
 12 (IN OFFICIAL LIQUIDATION), by and B
    through its Joint Official Liquidators, MEMORANDUM OF POINTS AND
 13 Hugh Dickson of Grant Thornton          AUTHORITIES IN SUPPORT OF
    Specialist Services (Cayman), Limited   PLAINTIFF’S MOTION FOR
 14 and David Bennett of Grant Thornton     SUMMARY JUDGMENT
    Recovery & Reorganisation Limited,
 15                                         Date: October 19, 2020
                 Plaintiff,                 Time: 9:00 a.m.
 16                                         Courtroom: 850
          v.
 17
    TONY BOBULINSKI,
 18              Defendant.
 19
 20
 21        Plaintiff China Branding Group Limited (In Official Liquidation), by and

 22 through its Joint Official Liquidators, Hugh Dickson and David Bennett of Grant
 23 Thornton Specialist Services (Cayman), Limited, submits the following points and
 24 authorities in support of its motion for summary judgment against Defendant Tony
 25 Bobulinski.
 26 I.     INTRODUCTION

 27        This is an action brought under the Uniform Foreign Country Money

 28 Judgments Recognition Act (“UFCMJRA,” Cal. Code Civ Proc. §§ 1713, et seq.) to
                                                         1
                      Plaintiff’s Points and Authorities in Support of Motion for Summary
                                                    Judgment
Case 2:20-cv-06759-RGK-JC Document 23-1 Filed 09/18/20 Page 2 of 8 Page ID #:411



  1 enforce a judgment issued by the Grand Court of the Cayman Islands in a proceeding
  2 entitled In the Matter of China Group Limited (In Official Liquidation), Cause No.
  3 FSD 52 of 2016 (RMJ) (“the Cayman Islands Action”). Judgment in the Cayman
  4 Islands Action was issued January 23, 2019 and in connection with those
  5 proceedings, the court issued three costs orders against Mr. Bobulinski totalling
  6 $675,811.34. The outstanding balance due on the costs awards now before interest
  7 totals $634,393.52. The relevant facts and documentation relating to the judgment
  8 and orders are set out in the accompanying declaration of Peter Kendall.
  9        Because the facts essential to a resolution of the controversy are not subject to
 10 genuine dispute and entitle plaintiff to judgment here in recognition of the Cayman
 11 judgment by plain application of law, plaintiff now moves for summary judgment
 12 under Fed.R.Civ.P. 56.
 13 II.    THE CAYMAN ISLANDS ACTION AND JUDGMENT
 14        China Branding is a company in liquidation under the laws of the Cayman
 15 Islands; it acts by and through its Joint Official Liquidators in that country, Hugh
 16 Dickson of Grant Thornton Specialist Services (Cayman), Limited and David
 17 Bennett of Grant Thornton Recovery & Reorganisation Limited (“the JOLs”).
 18        Mr. Bobulinski is a putative creditor of China Branding. He claims that in
 19 2015 and 2016 he conducted business transactions with China Branding by which he
 20 provided bridge loans totalling US$650,000 in return for China Branding’s pledge of
 21 certain assets and specified returns on his investment. He claims that pursuant to the
 22 terms of the loan agreement he is a secured creditor entitled to payment of a 2.5x
 23 multiplier on his investment and to other sums owed to him by China Branding.
 24        In April 2017 Mr. Bobulinski submitted a “Proof of Debt” in the liquidation
 25 proceeding, claiming a total entitlement of US$1,765,000 as a secured creditor
 26 entitled to priority over the claims of China Branding’s unsecured creditors; after
 27 extensive review of Mr. Bobulinski’s claims, the JOLs rejected his claims to a
 28 multiplier and to his claims to priority as a secured creditor, but allowed an
                                                          2
                       Plaintiff’s Points and Authorities in Support of Motion for Summary
                                                     Judgment
Case 2:20-cv-06759-RGK-JC Document 23-1 Filed 09/18/20 Page 3 of 8 Page ID #:412



  1 unsecured claim in the amount of his $650,000 loan.
  2        In July 2017, Mr. Bobulinski filed the Cayman Islands Action challenging the
  3 JOLs’ determination. In pretrial proceedings during the Cayman Islands Action, the
  4 court issued two cost orders against Mr. Bobulinski, the first dated November 13,
  5 2018 in the amount of US$56,431.82, and the second on January 8, 2019 in the
  6 amount of US$57,208.58. A contested 5-day hearing was conducted in the Caymans
  7 Islands Action in October 2018, followed by written submissions by the parties;
  8 judgment was issued in the Caymans Islands Action on January 23, 2019, rejecting
  9 Mr. Bobulinski’s claims in their entirety. On February 5, 2019, the Cayman Islands
 10 Grand Court issued a third order of costs against Mr. Bobulinski in the amount of
 11 $562,170.94 for the JOLs’ costs in contesting the Cayman Islands Action. The total
 12 costs awarded thus came to $675,811.34.
 13        The judgment and costs orders in the Cayman Islands Action are final. Mr.
 14 Bobulinski made three payments totalling $41,417.82 to the JOLs in partial
 15 satisfaction of the first cost order: $11,389.15 on October 22, 2018; $15,014.67 on
 16 December 27, 2018; and $15,014.00 on December 14, 2019, leaving a balance of
 17 $15,014.00 before interest. The second and third costs orders remain due and unpaid
 18 in their entirety. The balance due on the three costs awards before interest thus
 19 comes to $634,393.52.
 20 III.   PLAINTIFF IS ENTITLED TO SUMMARY JUDGMENT
 21        A. Summary Judgment
 22        Rule 56(c) requires summary judgment for the moving party when the
 23 evidence, viewed in the light most favorable to the nonmoving party shows that there
 24 is no genuine issue as to any material fact, and that the moving party is entitled to
 25 judgment as a matter of law. Fed. R. Civ. P. 56(c). The moving party bears the initial
 26 burden of establishing the absence of a genuine issue of material fact. Celotex Corp.
 27 v. Catrett, 477 U.S. 317, 323-24 (1986). That burden may be met by “‘showing’...
 28
                                                           3
                        Plaintiff’s Points and Authorities in Support of Motion for Summary
                                                      Judgment
Case 2:20-cv-06759-RGK-JC Document 23-1 Filed 09/18/20 Page 4 of 8 Page ID #:413



  1 that there is an absence of evidence to support the nonmoving party’s case.” Id. at
  2 325.
  3        Where the evidence offered in support of summary judgment establishes the
  4 essential elements of the moving party’s claim, there is no need to disprove or negate
  5 matters on which the opposing party has the burden of proof. Id. at 323.
  6 The moving party is entitled to judgment as a matter of law when the nonmoving
  7 party fails to make a sufficient showing on an essential element of a claim in the case
  8 on which the nonmoving party has the burden of proof. Id. There is no genuine
  9 issue of fact for trial where the record, taken as a whole, could not lead a rational
 10 trier of fact to find for the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith
 11 Radio Corp., 475 U.S. 574, 586 (1986) (nonmoving party must present specific,
 12 significant probative evidence, not simply “some metaphysical doubt.”). Summary
 13 judgment is appropriately granted in actions seeking to recognize and enforce a
 14 foreign county money judgment. See Ohno v. Yasuma, 723 F.3d 984 (9th Cir. 2013)
 15 (affirming summary judgment in favor of plaintiff in action on Japanese money
 16 judgment under California’s UFCMJRA.)
 17        B. The UFCJJRA
 18        In diversity cases such as this one, California law governs the application of
 19 the UFCMJRA under the Erie doctrine. Midbrook Flowerbulbs Holland B.V. v.
 20 Holland Am. Bulb Farms, Inc. 874 F.3d 604, 615 n. 12; see Ohno, supra, 723 F.3d
 21 984, 990.
 22        The purpose of the UFCMJRA is “to codify the most prevalent common law
 23 rules for recognizing foreign money judgments and thereby encourage the reciprocal
 24 recognition of United States judgments in other countries.” Manco Contracting Co.
 25 (W.L.L.) v. Bezdikian, 45 Cal. 4th 192, 198 (2008). To qualify for recognition, a
 26 foreign judgment must grant or deny recovery of a sum of money, other than a
 27 judgment for taxes, fines or other penalties, or support in matrimonial or family
 28 matters. Cal. Code Civ. Proc. § 1715. A foreign court’s award of attorney’s fees is
                                                           4
                        Plaintiff’s Points and Authorities in Support of Motion for Summary
                                                      Judgment
Case 2:20-cv-06759-RGK-JC Document 23-1 Filed 09/18/20 Page 5 of 8 Page ID #:414



  1 not a penalty within the meaning of the act. Java Oil, Ltd. v. Sullivan, 168
  2 Cal.App.4th 1178, 1187 (2008).
  3        “[The UFCMJRA] provides that the courts of California ‘shall recognize a
  4 foreign-country judgment’ for money damages that is final, conclusive, and
  5 enforceable where rendered, except if one or more mandatory grounds for
  6 nonrecognition . . . or discretionary grounds for nonrecognition . . . applies.” Ohno,
  7 supra, 723 F.3d at 991; see Cal. Civ. Proc. Code, §1716, enumerating grounds for
  8 nonrecognition, e.g., absence of jurisdiction, fraud, denial of due process. The party
  9 seeking recognition carries the initial burden of establishing that judgment falls
 10 within the scope of the UFCMJRA—i.e., that it is a foreign judgment, that it awards
 11 money damages, and that it is final, conclusive, and enforceable. Id. “Once the
 12 initial showing is made, there is a presumption in favor of enforcement, and the party
 13 resisting recognition bears the burden of establishing” that one of the enumerated
 14 bases for nonrecognition. AO Alfa-Bank v. Yakolev, 21 Cal.App.5th 189, 199 (2018);
 15 see Cal. Civ. Proc. Code, § 1716(d). A court must recognize the foreign judgment
 16 unless the resisting party can carry its burden. Cal. Civ. Proc. Code, § 1716(a);
 17 Fleischer Studios, Inc. v. A.V.E.L.A., Inc., No. CV 14-08864-CJC(SHx), 2016 U.S.
 18 Dist. LEXIS 71681, at *4-5 (C.D. Cal. Mar. 7, 2016).
 19        The Cayman Island Judgment, as set forth in the accompanying declaration of
 20 Peter Kendall, is a final and enforceable money judgment, and is plainly
 21 encompassed by the UFCMJRA. Cayman Island judgments are regularly recognized
 22 in United States courts. See, e.g., Trikona Advisers, Ltd. v. Chugh, 846 F.3d 22, 34-
 23 35 (2d Cir. 2017) (recognition granted to Cayman Island judgment); In re Nat’l
 24 Warranty Ins. Risk Retention Group, 384 F.3d 959, 963 (8th Cir. 2004) (comity
 25 granted to Cayman Islands liquidation proceedings). None of the enumerated
 26 grounds for non-recognition under the statute have any conceivable application here
 27 (and it would be Defendant’s burden in any event to prove such contentions),
 28 meaning that as a matter of law the Cayman Island Judgment now merits recognition.
                                                          5
                       Plaintiff’s Points and Authorities in Support of Motion for Summary
                                                     Judgment
Case 2:20-cv-06759-RGK-JC Document 23-1 Filed 09/18/20 Page 6 of 8 Page ID #:415



  1         Under the UFCMJR, a foreign judgment bears interest according to the law of
  2 the place where it was rendered. Hyundai Sec. Co., Ltd. v. Lee, 232 Cal.App. 4th
  3 1379, 1390 (2015); see also Soc'y of Lloyd’s v. Anderson, 2004 U.S. Dist. LEXIS
  4 10335, at *3-4 (D. Tex. July 1, 2004) (explaining that under the UFCMJR, the
  5 foreign state’s interest laws and rates should apply because “a contrary ruling would
  6 only partially enforce the [foreign] judgment, thus undermining [the] court’s
  7 determination that the judgment is entitled to comity.”). As set forth in the
  8 accompanying declaration of Peter Kendall, Cayman Island judgments issued in
  9 United States dollars accrue interest at the rate of 2.375% per year.
 10         Calculated to the October 19, 2020 hearing date on this motion, the accrued
 11 interest accordingly runs as follows: (1) with respect to the first cost order, daily
 12 interest of $0.98 has accrued for 706 days on the unpaid balance of $15,014.00 since
 13 November 13, 2018, coming to $689.72; (2) with respect to the second cost order,
 14 daily interest of $3.72 has accrued on the unpaid balance of $57,208.58 for 650 days
 15 since January 8, 2019, coming to $2,419.61; (3) with respect to the third cost order,
 16 daily interest of $36.58 has accrued for 622 days on the unpaid balance of
 17 $562,170.94 since February 5, 2019, coming to $22,752.52. The total accrued
 18 interest thus comes to $25,861.85 on top of the principal balance of 634,393.52,
 19 bringing the total due at the time of hearing to $660,255.37.
 20         Even apart from the statutory mechanism, moreover, the recognition of foreign
 21 judgments by courts of the United States “is governed by principles of comity.”
 22 Pariente v. Scott Meredith Literary Agency, Inc., 771 F.Supp. 609, 615 (S.D.N.Y.
 23 1991). See Cal. Code Civ. Proc. § 1723 providing that the UCMJRA “does not
 24 prevent the recognition under principles of comity or otherwise of a foreign-country
 25 judgment not within the scope of this chapter.” The doctrine of comity prescribes
 26 that a court of this nation recognize the judgment of a court of a foreign nation when
 27 the foreign court had proper jurisdiction and enforcement does not prejudice the
 28 rights of United States citizens or violate domestic public policy.” In re Stephanie
                                                           6
                        Plaintiff’s Points and Authorities in Support of Motion for Summary
                                                      Judgment
Case 2:20-cv-06759-RGK-JC Document 23-1 Filed 09/18/20 Page 7 of 8 Page ID #:416



  1 M., 7 Cal.4th 295, 314 (1994). “It has long been the law that unless a foreign
  2 country’s judgments are the result of outrageous departures from our own notions of
  3 ‘civilized jurisprudence,’ comity should not be refused.” British Midland Airways,
  4 Ltd. v. Int’l Travel, Inc., 497 F.2d 869, 871 (9th Cir. 1974). The Cayman Island
  5 orders are plainly entitled to enforcement under these principles.
  6 IV.    CONCLUSION
  7         Because the essential facts necessary to adjudication of this controversy are
  8 not subject to genuine dispute and compel judgment in plaintiff’s favor by plain
  9 application of law, plaintiff now respectfully submits that summary judgment should
 10 now be granted. Judgment should accordingly be entered in favor of plaintiff China
 11 Branding Group Limited (In Official Liquidation) and against Defendant Tony
 12 Bobulinski in the amount of $660,255.37.
 13 DATED: September 18, 2020                     LAW OFFICES OF ROBERT W. COHEN
                                                  A Professional Corporation
 14
 15                                               By /s/ Robert W. Cohen
                                                    Robert W. Cohen
 16                                                 Mariko Taenaka
                                                    Attorneys for Plaintiff
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                          7
                       Plaintiff’s Points and Authorities in Support of Motion for Summary
                                                     Judgment
Case 2:20-cv-06759-RGK-JC Document 23-1 Filed 09/18/20 Page 8 of 8 Page ID #:417



  1
                                   CERTIFICATE OF SERVICE
  2
            I hereby certify that on September 18, 2020 a copy of the foregoing document
  3
      was filed electronically via the Court’s CM/ECF system. Pursuant to Local Rule 5-
  4
      3.2.1 notice of filing will be served on all parties by operation of the Court’s
  5
      CM/ECF system, and parties may access this filing through the Court’s CM/ECF
  6
      system.
  7
  8
                                                                      /s/ Mariko Taenaka
  9
                                                                         Mariko Taenaka
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                            8
                         Plaintiff’s Points and Authorities in Support of Motion for Summary
                                                       Judgment
